                                          Case 5:16-cv-03260-BLF Document 594 Filed 07/08/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                           Case No. 16-cv-03260-BLF
                                   8                    Plaintiff,
                                                                                           ORDER RE DECLARATION IN
                                   9             v.                                        SUPPORT OF SEALING MOTION
                                  10     ALPHABET INC., et al.,                            [Re: ECF 581]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s sealing motion at ECF 581 identifies Defendants (“Google”) as the designating
                                  14   party of certain documents submitted under seal. See generally Proposed Order, ECF 581-2. The
                                  15   deadline for Google to file a declaration in support of sealing these documents has passed, and the
                                  16   Court is unable to identify any such submission. However, if Google does in fact seek to seal any
                                  17   of the documents identified in Plaintiff’s sealing motion at ECF 581, Google may submit a
                                  18   declaration in support, no later than July 10, 2019.
                                  19

                                  20          IT IS SO ORDERED.
                                  21   Dated: July 8, 2019
                                  22                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
